 64IDECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehouse Groceries Management, Inc. and UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, Local 442 and Retail ClerksLocal 1657, United Food and CommercialWorkers International Union, AFL-CIO. Cases10-CA-14572, 10-CA-14573, and 10-CA-14854May 18, 1981SUPPLEMENTAL DECISION ANDORDEROn January 30, 1981, Administrative Law JudgeMarion C. Ladwig issued the attached Supplemen-tal Decision in this proceeding.' Thereafter, Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has consid-ered the record and the attached Supplemental De-cision in light of the exceptions and brief and hasdecided to affirm the rulings, findings,2and conclu-sions of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, WarehouseGroceries Management, Inc., Birmingham, Ala-bama, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.l This Supplemental Decision was issued pursuant to the Board's Deci-sion, Order. and Remand in this case, published at 254 NLRB No. 21(1981).2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsAs we are adopting the Administrative Law Judge's finding that LetaDozier did not attempt to revoke her authorization card, we find it un-necessary to rely on his further finding that the purported revocation oc-curred (if at all) before February 9, 1979.3 We shall make the bargaining order effective March 13, 1979, thedate on which the Union acquired authorization cards from a majority ofemployees in the unit. Beasley Energy, Inc.. d/b/a Peaker Run Coal Com-pany. Ohio Division #1, 228 NLRB 93 (1977). For the reasons set forth inhis separate opinion in that case. Chairman Fannling would issue only aprospective bargaining order. 228 NLRB at 97.SUPPLEMENTAL DECISIONMARION C. LADWIG, Administrative Law Judge: OnJanuary 14, 1981, the Board issued its Decision, Order,and Remand, in which it remanded these cases for cer-tain additional findings. In my August 12, 1980, Deci-sion, I had found that 2 of the 38 union authorizationcards could not be counted, leaving only 36 cards in a256 NLRB No. 18bargaining unit of 72 employees; that the General Coun-sel failed to prove that the Union attained majority statuson March 13, 1979;' and that the remedial bargainingorder sought by the General Counsel was therefore inap-propriate. The Board found to the contrary that one ofthe two uncounted cards did constitute a valid designa-tion of the Union; that another card signed by LetaDozier is determinative of the issue of the Union's major-ity status; and that a remand was necessary for me "tomake specific findings as to (1) whether or not Dozierattempted to revoke her authorization card by calling[union solicitor Melinda Zeigler], and (2) whether this at-tempted revocation, if it occurred, was subsequent to,and thus a result of, Respondent's unfair labor practices."The Board concluded that if Dozier's card is valid, theUnion attained majority status on March 13, and the em-ployee sentiment thus expressed through the authoriza-tion cards "can be best protected by a bargaining order."The Board ordered the Respondent to take the action setforth in my recommended Order, as modified, to remedyother violations found, and ordered this remand for me"to reevaluate the record evidence in order to makecredibility resolutions concerning the alleged revocationof an authorization card by Leta Dozier, and to make afinding whether that revocation, if it took place, oc-curred before Respondent began its campaign of unfairlabor practices."CredibilityEmployee Melinda Zeigler testified that on February 5(the same day she herself signed a union authorizationcard) she visited the home of cashier Leta Dozier, who,having been approached by Zeigler about signing a card,had "asked me to come to her home and talk with herbecause she preferred to talk at home." There in herhome, Dozier completed the authorization card in herown handwriting, signed it, and gave it to Zeigler, whoturned it in to the Union. Zeigler positively testified that"we never discussed it again," and that Dozier neverasked for the card back.Dozier claimed that she did ask for her card back, butshe gave conflicting testimony about what happened. Atone point she testified that she signed the card becauseZeigler told her there would be more benefits and "morepay." Later she claimed that Zeigler "came into myhouse and made me sign the card." (Emphasis supplied.)She testified that, after she signed the card, she askedZeigler, "Are you sure this wouldn't cause any trouble?"and that Zeigler answered, "No, I'm positive ...mostof the employees have already signed it." However, shenext claimed that Zeigler made that statement before shesigned the card, testifying as follows: "[A]t first I wastold that most of the employees have already signed thecards ...so since most employees have already signedthe card, I might as well join it, too. That's when Isigned the card."Concerning her claim that she asked for the card back,she testified, "I can't remember" if it was the "samenight" she signed the card (February 5) "or the nextI All dates are in 1979 unless otherwise indicated WAREHOUSE GROCERIES MANAGEMENT, INC.65day" that she called Zeigler and "told her I wanted thecard back .... And the next day-I'm pretty sure itwas the next day-I called her again" and "told her Iwanted the card back." She gave shifting reasons forchanging her mind. At one point she testified that shetalked to her husband about it "and he then told me, 'Ithink you ought not to."' (Emphasis supplied.) Later sheacknowledged that her husband, a union member him-self, did not advise her against joining. (She testified thatshe thought that by signing the card she was joining theUnion.) When asked if her husband told her to join ornot to join, she answered, "Well, he can't really make uphis mind because he is in one," and "He told me" it was"my own decision, whatever I wanted to [do]." She tes-tified that she changed her mind because she realizedthat she had been in one union before "and I know that Iwasn't really getting any benefits from it" and "BecauseI got to thinking at that time I need the money. I havemy family back home." When asked why she had signedthe card if she felt that way, she claimed (contrary to herearlier testimony, as indicated above) that she had beentold before signing that most employees had alreadysigned, and then claimed that the next day at work "onegirl came to me and asked me had I signed a card. Ican't talk about it, but I noticed most people haven'tsigned a card, and that's what scared me ...and Ifound out then that I didn't want to join a union."Thereupon she was asked how she found out that mostpeople had not signed a card. (Earlier, she testified that,after signing the card, she never talked to another em-ployee about the Union "because, to my knowledge, youare not supposed to talk to anyone about it.") She an-swered, "That's what they said, most cashiers, really,and I'm around cashiers a lot, and I know most cashiershaven't signed a card. Anyway, that's what they tell me.That's what they told me." From her demeanor on thestand, she appeared to be attempting to fabricate a plausi-ble answer to support Respondent's cause, rather thangiving a candid account of what happened.As indicated in my August 12, 1980, Decision, Zeigler"impressed me most favorably as a sincere witness, withgenerally a good memory for details." Although in herextensive testimony she was unable to recall some of theexact words used by General Manager Roger Dreyer inhis March 16 speech, and although she had a faulty rec-ollection concerning the solicitation of one of the author-ization cards (that of Mike Merchant), she appeared tohave a clear memory that Dozier never asked for thecard back. I credit her denials and discredit the claimmade by Dozier (who impressed me as being less thancandid) that she asked Zeigler to return the authorizationcard.Accordingly I find that Leta Dozier did not attempt torevoke her authorization card by calling Melinda Zeiglerand asking for its return.Commencement of the Unfair Labor PracticesConcerning when Respondent began its campaign ofunfair labor practices, I found in my August 12, 1980,Decision that, "[a]bout the first week in February," MeatMarket Manager Gene Taylor called meat merchandiserCarol Abdoo into the office (there making an impliedthreat of discharge and giving the impression of surveil-lance in violation of Sec. 8(a)(l) of the Act), and, "[a]lsoin early February," Director of Perishables Stuart Podyspoke to Abdoo in the meat market office (coercively in-terrogating and threatening her in violation of Sec.8(a)(1) of the Act). The dating of these incidents wasbased on Abdoo's credited testimony that Taylor talkedto her in the "first part of February, maybe the firstweek of February," and that on the "same day I talkedto Mr. Stuart Pody." The evidence does not disclose theexact date these initial unfair labor practices began.The only evidence of any unfair labor practice beingcommitted by Respondent before February 5, 6, or 7,when employee Dozier claimed that she was seeking thereturn of her authorization card, is the testimony ofPody. He testified that his conversation with employeeBetty Dunn (found to be coercive interrogation in viola-tion of Sec. 8(a)(1) of the Act) occurred "around the firstof February." In view of Dunn's recollection that theconversation was "probably" in the latter part of Febru-ary, I found in my Decision merely that the conversationwas "in February."In the absence of further evidence more definitely es-tablishing when these incidents occurred, and in view ofthe fact that February 9 is the earliest date on whichunfair labor practices were alleged in the complaint tohave occurred, I find that Respondent's campaign ofunfair labor practices, found to have begun "[a]bout" thefirst week in February (Taylor's conversation withAbdoo) and "[a]lso in early February" (Pody's conversa-tion with Abdoo), did not begin until February 9; andthat Pody's coercive interrogation of Dunn, contrary toPody's inaccurate estimate of "around the first of Febru-ary," occurred later in February.Accordingly, I find that Dozier's purported revocationof her union authorization card (which she claimed shewas asking Zeigler to return to her in the period fromabout February 5 to 7) occurred (if at all) before Re-spondent began its campaign of unfair labor practices.CONCLUSIONS OF LAW1. The union authorization card which employee LetaDozier signed on February 5 and which she did not at-tempt to revoke constituted a valid designation of theUnion.2. The Union attained majority status on March 13,and the employee sentiment thus expressed through theauthorization cards can be best protected by a bargainingorder.THE REMEDYHaving found above that the Union attained majoritystatus, and the Board having found that in this event abargaining order is the appropriate remedy, I find it nec-essary in order to effectuate the policies of the Act toorder Respondent to recognize and bargain, upon re-quest, with the Union as of February 9, 1979, the date itembarked upon its campaign of unfair labor practiceswhich have made the holding of a fair election an unlike-ly possibility. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2The Respondent, Warehouse Groceries Management,Inc., Birmingham, Alabama, its officers, agents, succes-sors, and assigns, shall take the following affirmativeaction necessary to effectuate the policies of the Act:(a) Upon request, recognize and bargain in good faithwith Retail Clerks Local 1657, United Food and Com-mercial Workers International Union, AFL-CIO, as theexclusive representative of the employees in the follow-ing appropriate unit and embody in a signed agreementany understanding reached:All full-time and regular part-time employees em-ployed by Respondent at its Birmingham, Alabama,facility, including all cashiers, courtesy clerks, secu-rity receivers, night and day stock clerks, produceclerks, floormen, non-food clerks, dairy and frozenfood clerks, the head cashier, and the head stocker,but excluding the store manager, assistant storemanager, the shift supervisors, the produce man-ager, the front end manager, the bookkeeper, alloffice clericals, guards and supervisors as defined inthe Act, and all other employees.(b) Post at its store in Birmingham, Alabama, copies ofthe attached notice marked "Appendix."3Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken2 In the event no exceptions are filed as provided by Sec. 10246 of theRules arid Regulations of the National Labor Relations Board, the find-ings, conclusions. nd recommended Order herein shall, as provided inSec 102.48 of te Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order, ad all objections therci,shall be deemed waived for all purposes.3f In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals [.nforcing anOrder of the National Labor Relations Board"by Respondent to insure that the notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act, as amended,and has ordered us to post this notice.WE WILL, upon request, recognize and bargainwith Retail Clerks Local 1657, United Food andCommercial Workers International Union, AFL-CIO, and put in writing and sign any bargainingagreement we reach covering employees in the fol-lowing appropriate bargaining unit:All full-time and regular part-time employees em-ployed by the Employer at its Birmingham, Ala-bama, facility, including all cashiers, courtesyclerks, security receivers, night and day stockclerks, produce clerks, floormen, non-food clerks,dairy and frozen food clerks, the head cashier,and the head stocker, but excluding the storemanager, assistant store manager, the shift super-visors, the produce manager, the front end man-ager, the bookkeeper, all office clericals, guardsand supervisors as defined in the Act, and allother employees.WAREHOUSE GROCERIES MANAGEMENT,INC.